Judge Ntchot.as
delivered the opinion of the Court.
This is an action in the name of the Commonwealth fo* then-e of theFvfi'] county court, against McFadand on his official bond, as collector of the county lew.
The onlv question presented is, could the county court sue on the bond as relator? We think not.— It has been settled, that in an action like this, the relator is the substantial plaintiff and responsible for costs. Of course he should not only have a right to sue on the bond,’but should be capable of sueingaml being sued. We know of no law, which authorizes the county court to maintain the suit. It has no corporate capacity, that would give it such right.
Wherefore judgment is affirmed with costs.